Citation Nr: 0026187	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a 
neuropsychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from May 1976 to May 
1980.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which determined that new and 
material evidence had not been submitted to reopen the claim.

Prior to certification of the appeal, VARO received 
additional pertinent evidence, namely, VA outpatient 
treatment notes dated August 1997 to December 1999.  Although 
VARO considered this evidence when adjudicating a claim for 
service connection for neuropsychiatric disability secondary 
to hepatitis and herpes, this evidence was not considered by 
VARO when adjudicating the instant claim based on whether new 
and material evidence had been submitted to reopen the claim 
for service connection for neuropsychiatric disability on a 
direct basis.  We observe that there is no supplemental 
statement of case showing consideration of this evidence by 
VARO as required by 38 C.F.R. § 19.31 and, moreover, no 
waiver of review by the agency of original jurisdiction 
(VARO) was received which would permit the Board to review 
this evidence without its referral back to VARO.  Therefore, 
to ensure full compliance with due process requirements, 
remand is necessary so that VARO may readjudicate the claim 
in light of this recent evidentiary submission.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Accordingly, the case is REMANDED to VARO for the following:

1.  VARO should readjudicate the claim of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a neuropsychiatric 
disorder with consideration of the VA 
outpatient treatment records dated August 
1997 to December 1999.

2.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


